Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11126692. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim similar invention of base analytics engine modeling for monitoring, diagnostics optimization and control comprising a plurality of sensors and a plurality of actuators, an automation controller, an annotation engine, and an analytics engine utilizing streaming data to identify and select a plurality of base functions from a plurality of candidate functions to model operation of a system by the automation controller and for use as a basis for other analytics operations. A comparison between of independent claim 1 of the current application and independent claim 1 of the US Patent is provided below for example.

Current Application 17/462102
US Patent 11126692
Claim 1. A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor comprising: 

receiving from a plurality of sensors operational parameters of a controlled machine or process, and providing signals to a plurality of actuators to control operation of the machine or process; 

controlling, via an automation controller coupled to the sensors and the actuators, the machine or process via the actuators based upon feedback from the sensors; 


receiving, via an annotation engine, input data derived from the sensed data or from data generated by the automation controller and annotating, via the annotation engine, the input data to produce annotated input data structure; and 

instantiating an analytics engine executed by a processor, the analytics engine comprising at least one analytics module instantiated upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the analytics operation, wherein the analytics engine uses streaming data to identify and select a plurality of variables from candidate input variables and a plurality of base functions from a plurality of candidate functions relating the selected variables to model operation of the system by the automation controller and for use as a basis for other analytics operations.
Claim 1. A system comprising: 




a plurality of sensors that, in operation, sense operational parameters of a controlled machine or process, and a plurality of actuators that, in operation, control operation of the machine or process; 

an automation controller coupled to the sensors and the actuators, that, in operation, controls the machine or process via the actuators based upon feedback from the sensors; 

an annotation engine that receives input data derived from the sensed data or from data generated by the automation controller and that annotates the input data to produce annotated input data structure; and 


an analytics engine executed by a processor, the analytics engine comprising at least one analytics module instantiated upon request and acting upon the annotated input data structure to carry out an automation control analytics operation and to produce an output data structure based upon the analytics operation, wherein the analytics engine uses streaming data to identify and select a plurality of variables from candidate input variables and a plurality of base functions from a plurality of candidate functions relating the selected variables to model operation of the system by the automation controller and for use as a basis for other analytics operations.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20170031327 discloses system and method for control and/or analytics of an industrial process comprising an automation unit that is linked into the process via sensors and actuators.
B. US-20150286203 discloses system and method for an optimized operation of real-time embedded solutions in industrial automation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116